FILED
                             NOT FOR PUBLICATION                           MAR 18 2015

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


RONG DI WANG,                                    No. 13-70713

               Petitioner,                       Agency No. A073-574-618

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 10, 2015**

Before:        FARRIS, WARDLAW, and PAEZ, Circuit Judges.

       Rong Di Wang, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings. Li v. Ashcroft, 378 F.3d 959, 962 (9th Cir. 2004). We

deny the petition for review.

      Substantial evidence supports the BIA’s adverse credibility determination

based on Wang’s admitted lies to an asylum officer in support of an admittedly

false asylum application that he filed in 1994, Singh v. Holder, 643 F.3d 1178-

1181 (9th Cir. 2011), and a significant omission from his declaration in support of

his 2010 asylum application regarding whether he confronted family planning

officials after his wife was sterilized, Zamanov v. Holder, 649 F.3d 969, 973 (9th

Cir. 2011). We reject Wang’s contention that the agency did not consider his

explanation sufficiently. Further, the agency was not compelled to accept Wang’s

explanations for the discrepancies. See Zamanov, 649 F.3d at 974. In the absence

of credible testimony, Wang’s asylum and withholding of removal claims fail. See

Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Because Wang’s CAT claim is based on the same testimony the BIA found

not credible, and Wang does not point to any other evidence that compels the

conclusion that it is more likely than not he will be tortured if returned to China,

his CAT claim also fails. Id. at 1156-57.

      PETITION FOR REVIEW DENIED.


                                            2                                   13-70713